Citation Nr: 0811287	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a thoracic spine 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In March 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  In November 2005, the Board 
remanded the appeal for further development.


FINDINGS OF FACT

1.  A low back condition did not originate in service or for 
many years thereafter, and it is not related to any incident 
of service.

2.  A thoracic spine condition did not originate in service 
or for many years thereafter, and it is not related to any 
incident of service or service-connected disability.

3.  A bilateral knee condition did not originate in service 
or for many years thereafter, and it is not related to any 
incident of service or service-connected disability.

4.  Depression did not originate in service or for many years 
thereafter, and it is not related to any incident of service 
or service-connected disability.

CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A thoracic spine condition was not incurred in or 
aggravated by active service and is not related to a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  A bilateral knee condition was not incurred in or 
aggravated by active service and is not related to a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  Depression was not incurred in or aggravated by active 
service and is not related to a service-connected condition.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in October 2002 letters, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, including on a 
secondary basis, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claims.  Additional letters were issued in April 2003 
and April 2006.  The April 2006 letter also advised the 
veteran of the evidence needed to establish a disability 
rating and effective date for the claimed disabilities should 
service connection be awarded.  The claims were last 
readjudicated in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, private treatment 
records, and VA examination reports.  Attempts to obtain 
records from the Social Security Administration (SSA) yielded 
a negative response from SSA.  Further attempts to obtain 
such records would be futile. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, private medical 
records, VA medical records, letters from private physicians 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back and Thoracic Spine Conditions

The veteran's service treatment records for his period of 
active duty show that in December 1953 he fell down into an 
ammunition scuttle and received contusions and abrasions of 
the back and left knee.  An x-ray of the back was reported as 
negative.  He returned complaining of back pain in the region 
of the contusion.  After consultation, he was diagnosed with 
a severe contusion of the posterior thoracic muscles and 
recommended light duty.  Also of note is an April 1954 
clinical record, which reflects that he was involved in an 
automobile accident and suffered a fractured nose.  His 
September 1955 separation examination report reflects a 
normal clinical evaluation of the spine.  

The veteran's service treatment records for his subsequent 
Naval Reserve duty fail to show any complaints, findings or 
diagnoses of a disability of the low back or thoracic spine.  
A December 1957 report of medical history reflects no 
complaints referable to the back.  A September 1959 discharge 
examination report reflects a normal clinical evaluation of 
the spine and the corresponding report of medical history 
reflects no back complaints.

The post-service private medical records reflect that the 
veteran's back pain began in 1968.  A May 1968 private 
medical record reflects a history of low back pain and that 
he has been using a 1/4 inch lift on the right.  Examination 
revealed a 3/8 inch shortening of the right leg with some 
minor scoliosis convexity to the right.  X-rays of the spine 
showed atypical facets common to the levels of L4-L5 and S-1 
but that overall vertebral bodies and intervertebral 
disability spaces were not grossly abnormal.  Ancient schmorl 
nodes were also seen in the lower lumbar spine.

A November 1971 report by Dr. P. reflects that the veteran 
experienced a fall in service in about 1952, presented to 
sick bay although he experienced no initial ill effect, and 
resumed his duty without any particular complaints.  After 
discharge the veteran reportedly took employment with an 
industrial company but experienced initial back pain early in 
the employment after.  The veteran related this to an 
incident while lifting steel fixtures in which he experienced 
a snapping sensation in the back, his legs buckled and he 
fell to the floor.  He stated that the back pain persisted 
and that he received private treatment including three 
myelograms.

A December 1971 private medical record reflects complaints of 
low back pain which the veteran dated to 1956 when he was 
lifting something heavy and felt a snap in his back that 
provoked such severe pain that he fell to the ground.  The 
veteran reported having intermittent episodes of back pain at 
6 to 8-month intervals but over the years the frequency of 
the episodes became closer together.  

A January 1972 private medical record reflects a history of 
low back pain since 16 years ago in 1956 when the veteran was 
lifting a heavy object, felt a snap in his back that produced 
severe pain and fell to the ground.  He reported having low 
back pain intermittently since that time.  A surgical report 
for a partial hemilaminectomy that month made no mention of 
scar tissue being present.

A June 1972 private hospital discharge summary reflects a 
history of lifting a heavy object and feeling a snap in his 
back in 1956, with intermittent low back pain since that 
time.  The diagnosis was that of a lumbar spinal 
arachnoiditis.

An October 2002 private medical record from Dr. B. reflects a 
history of a back injury in service in the 1950s with the 
development of lumbosacral arachnoiditis in the 1960s.  He 
noted that lumbosacral adhesive arachnoiditis usually follows 
spinal meningeal inflammation such as that which may occur 
following spinal injury, spinal surgery, herniated disc or 
contrast myelogram.  He then stated that, of these potential 
injuries, the only one that the veteran had was the spinal 
injury in 1952.  He added that some cases of lumbosacral 
adhesive arachnoiditis are idiopathic but most have a 
preceding injury producing spinal inflammation, the healing 
of which produces adhesive arachnoiditis.  He then opined 
that it is more probable than not that there is a causal 
relationship between the veteran's spinal injury in the 1950s 
and the development of the adhesive arachnoiditis.  He 
explained that the location of the injury and that of the 
arachnoiditis are identical, this type of spinal injury is a 
known cause of later adhesive arachnoiditis, there is no 
other obvious cause of adhesive arachnoiditis, and that the 
veteran is a scar former, i.e., the veteran has a propensity 
for developing scar tissue following injury.

In a subsequent October 2002 letter, Dr. B. reiterated the 
above opinion that the veteran's lumbosacral adhesive 
arachnoiditis is related to the in-service injury and stated 
that the opinion was reached after a review of the veteran's 
claims folder.

In a January 2003 letter, Dr. B. stated that the location of 
the veteran's in-service injury was not precisely where the 
arachnoiditis began but that nevertheless, given the type of 
fall, it seems highly probably that the veteran sustained 
blunt spinal trauma and that his opinion of the causal 
relationship between this injury and the arachnoiditis 
remains unchanged because he found no better explanation for 
the development of a lumbosacral adhesive arachnoiditis than 
from a preceding injury.  He added that, as far as he was 
aware, the veteran has not sustained any other back injury 
between 1953 and the development of symptoms in the late 
1960s.

In an August 2003 letter, Dr. H. stated that he has been 
caring for the veteran over the last several years for 
chronic pain of a very complex nature and that the veteran 
described an in-service fall down some stairs in 1954.  He 
opined that it is quite likely that this initial event 
initiated the rather complex and involved chain of events and 
interventions that have led to the veteran's chronic pain.

A December 2003 VA examination report reflects a review of 
the veteran's history, including the in-service injury to the 
muscles of the posterior thorax falling down the ammunition 
scuttle, the in-service injury to the nose in a motor vehicle 
accident, and the post-service work-related low back injury 
lifting steel fixtures and feeling a snap in the low back.  
The examiner opined that the in-service contusion of the 
posterior thorax left no residuals and is not the cause of 
the other low back problems.  He explained that the veteran 
was free of low back pain for many years after his in-service 
injury and that the radiculopathy was due to the post-service 
industrial accident.  He added that the arachnoiditis is 
related either to the myelograms or the surgery on the low 
back with scar tissue formation.

Given the above, the Board finds that the veteran's low back 
and thoracic spine conditions are not related to any incident 
of service.  Although Drs. B. and H. have related the 
veteran's current low back condition to the in-service 
injury, their opinions are not based on a review of the 
complete record.  In this regard, they do not acknowledge the 
post-service work-related injury.  While Dr. B. noted that he 
had reviewed the veteran's claims folder, documents 
reflecting a post-service injury in 1956 were not included in 
the file until June 2003, after he rendered his opinions.  
Indeed, Dr. B. specifically stated that he was not aware of 
any other injury to the veteran's back.  Furthermore, the 
Board finds that Dr. P.'s November 1971 report, which relates 
the veteran's disabilities to a post-service work-related 
injury, is more probative because it is more contemporaneous 
to the time of the veteran's initial injuries and is 
consistent with records from 1972 also noting the 1956 post-
service injury.  Lastly, after a complete review of the 
veteran's claims file, the December 2003 VA examiner also 
relates the veteran's current disabilities to post-service 
injury and surgery.  As this opinion is based on a review of 
a more complete claims file, and includes consideration of 
post-service injury and surgical records, it is entitled to 
greater probative weight than the opinions of Dr. B. and Dr. 
H., who had no knowledge of the 1956 injury.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The Board acknowledges the veteran's contentions that his low 
back and thoracic spine conditions are related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the veteran claimed his thoracic spine 
condition is secondary to his low back condition, the denial 
of the low back claim requires denial of the secondary 
thoracic spine claim.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Bilateral Knee Condition and Depression

Given the above finding that the veteran's low back condition 
is not related to service, service connection for a bilateral 
knee condition and depression as secondary to his back 
condition is not warranted.  The Board will now consider 
whether service connection is warranted on a direct basis.

Regarding the bilateral knee condition, the veteran's service 
treatment records for his period of active duty show that in 
December 1953 he fell down into an ammunition scuttle and 
received a contusion and abrasion of the left knee.  However, 
there were no subsequent complaints referable to the knee due 
to this accident.  An April 1954 clinical record reflects 
that he was involved in an automobile accident but there was 
no mention of a knee injury.  Moreover, there were no 
subsequent complaints regarding the knees due to this 
accident.  Lastly, his September 1955 separation examination 
report reflects a normal clinical evaluation of the lower 
extremities.  

The veteran's service treatment records for his subsequent 
Naval Reserve duty fail to show any complaints, findings or 
diagnoses of a bilateral knee condition.  Moreover, the 
September 1959 discharge examination report reflects a normal 
clinical evaluation of the lower extremities and the 
corresponding report of medical history reflects no knee 
complaints.

Post service, a November 1971 report of medical care reflects 
no complaints, findings or diagnoses of a bilateral knee 
condition through at least that time.

Regarding the depression, the veteran's service treatment 
records for his period of active duty show no complaints, 
findings or diagnoses of the condition, and his September 
1955 separation examination report reflects a normal clinical 
psychiatric evaluation.  

The veteran's service treatment records for his subsequent 
Naval Reserve duty also fail to show any complaints, findings 
or diagnoses of depression.  Moreover, the September 1959 
discharge examination report reflects a normal clinical 
psychiatric evaluation and the corresponding report of 
medical history reflects no complaints of depression.

Post service, a November 1971 report of medical care reflects 
no complaints, findings or diagnoses of depression through at 
least that time.

Lastly, the veteran has not presented any competent medical 
evidence linking either condition to service.  A May 2004 VA 
examination report actually found no relationship between the 
veteran's December 1953 in-service left knee injury and 
currently diagnosed mild degenerative joint disease of the 
left knee, which the examiner stated was commensurate with 
age for the most part.  As for depression, a January 2004 VA 
examination report reflects that it is due to the veteran's 
low back and thoracic spine conditions, which have been found 
to be unrelated to service.

In sum, the Board finds that the veteran's bilateral knee 
condition and depression did not originate in service or for 
many years thereafter, and they are not related to any 
incident of service.

The Board acknowledges the veteran's contentions that his 
bilateral knee condition and depression are related to 
service or secondary to a service-connected low back 
condition.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. 492.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back condition is denied.

Service connection for a thoracic spine condition is denied.

Service connection for a bilateral knee condition is denied.

Service connection for depression is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


